Eish, C. J.
1. In an action by an officer of a corporation for salary alleged to be due him, where the defendant corporation pleaded that no corporate action had ever been taken fixing any salary for the plaintiff during the time for which he claimed it, the court did not err, on the trial of the case, in excluding evidence, offered by the corporation to the effect that no- salary had been fixed or paid to the plaintiff’s predecessor.
2. Where the defendant also pleaded accord and satisfaction and offered in evidence a written instrument purporting to be an agreement whereby all differences and contentions between plaintiff and defendant (the terms being sufficiently broad to include the claim for salary by plaintiff) were adjusted and satisfied prior to the instituting of the suit, which writing, however, was never signed by the plaintiff, but where there was evidence tending to show that he accepted and acted upon *16such agreement, and that all of its terms were carried out both by himself and by the defendant, the court erred in refusing to permit the writing to go in evidence, although plaintiff testified that he never accepted it nor carried it out. See Kidd v. Huff, 105 Ga. 209 (2), 212 (31 S. E. 430); Goldsmith v. Marcus, 7 Ga. App. 849 (68 S. E. 462).
May 14, 1913.
Complaint. Before Judge Daniel. Pike superior court. February 10, 1912.-
Hardeman, Jones, Park & Johnston and E. F. Dupree, for plain-
tiff in error, J. F. Bedding and H. 0. Farr, contra.

Judgment reversed.


All the Justices concur.